AO 93 (Rev. 11/13) Search and Seizure Warrant (page 2)


                                                                            Return
Case No.:                                Date and time warrant executed:                Copy of warrant and inventory left with:
   5:20-mj-54-MJF                        ., 2.", ldLo              e
                                                              CI.t) t A __              'ot)S.""fl.L~   (0\).,.,., •.•.~        r"'-M~" c.o~.....
                                                                                                                                              ~~
Inventory made in the presence of:
                                             r 1"\(...""   E. f-   (of., t'-w
Inventory of the property taken and name of any person(s) seized:




                                                                        Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:
                                                                                                 ecuti,;g officer's signature



                                                                                                 Printed name and title




FILED USDC FLND PC
AUG 10'20 AM 10:17
  FD-S97 (Rev. 4-13-2015)                                                                                                 Page         of    \

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                         FEDERAL BUREAU OF INVESTIGATION
                                                                        Receipt for Property

  CaseID:        ~C)5         D -     ~~-l;d...£r SbO
             On (date)      __:]j "l... ~ L '2..0 2..u e -,:'I..d "'-          J!gn (s) listed below were:
                                                                               ~    Collected/Seized
                                                                               o    Received From

                                                                               B    Returned To
                                                                                    Released To
  (Name)        fA-(...~~L                 ~J..w~" ~               Cc> 10""(",,,
  (Street Address)          \?.~      Jc.c.U-'J          S+"(.-t.t "
 (City)        f '"""~_'" C q:~ B>e <.0. c.."

 DescriptionofItem(s):           ~)        0,   phOf'-<"      Xc                                                                        B \"Lt.- ,
                                                                                                                                                 t
          fha ~e..\ '"-          M"T 31:. ~              LL   IA       I




                                                         ,
                 ~o,).~\                   ON '"         1.. ~16 Q ¢2




Received By:      5 Pr S?             ~~/'?-4
                                       (        ature)
                                                                                      Received From:
                                                                                                             /   'l)Signa(Ure)
Printed NamefI'itle:        S Pr       S +"C. ~ .•.~ W             u- I' -\.         Printed Namellitle:         f fA./   N...v   Cob\lV"h
 AO 93 (Rev. II/B) Search and Seizure Warrant




                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                               Northern District of Florida

                   In the Matter of the Search of                               )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )      Case No.      5:20-mj-54-MJF
                          122 Kelly Street                                      )
                  Panama City Beach, Florida, 32413                             )
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the           Northern           District of                Florida
(identify the person or describe the property to be searched and give its loeation):

      Please see Attachment A




         I [md that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
    Please see Attachment B




          YOU ARE COMMANDED to execute this warrant on or before              August 4, '2020       (not to exceed 14 days)
      rt in the daytirrie
                    6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to              Michael J. Frank, U.S. Magistrate JudgL"-e    _
                                                                                                       (United States Magistrate Judge)

     o Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.c.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will.be searched or seized (check the appropriate box)
     o for         days (not to exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued:


City and state:             Panama City Beach, Florida                                            Michael J. Frank, U.S. Magistrate Judge
                                                                                                             Printed name and title
